DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of United States Patent Application No. 15/508,940 filed on 06 March 2017, which is the National Stage of International Application No. PCT/US2015/050620 filed on 17 September 2015, now issued as U.S. Patent No. 10,155,884, which claims priority to and all advantages of United States Patent Application No. 62/051,603 filed on 17 September 2014.
In view of the preliminary amendment filed October 12, 2018, claims 5, 6, 11-13, 23 have been cancelled, and new claims 24-26 have been added. Claims 1-4, 7-10, 14-22, 24-26 are pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 (line 2-3), the three recitations “alternatively” are considered indefinite. It is unclear which of the features recited after “alternatively” is to be used to set the metes and bound of the claims.
Claim 20 (line 2-3), the four recitations “at least about” are considered indefinite. While “at least” means “minimum of” and “about” means “approximate”, the meaning would become unclear when recite together “at least about”. For example, a value of 4 may meet the requirement of “about” but not “at least” in the recitation of “at least about 5”.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 10, 14-22, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medina et al. (US 2013/0106007 A1).

    PNG
    media_image1.png
    276
    808
    media_image1.png
    Greyscale



	Regarding claims 14-16, 20-22, Medina et al. (page 17, example 9; page 10, example 14; page 20, 0199, example 17; page 19, example 13; page 19, example 15; page 20, 0200, example 18) and (page 18, example 11; page 19, example 16; page 20, 0201, example 19) in examples 17, 18 and 19 disclose formulation compositions comprising α,Ω-dithio(polymethylsiloxanes). Example 18 additionally comprises poly(dimethylsiloxane)-co-(mercaptopropyl-methylsiloxane). Both disclosed α,Ω-dithio(polymethylsiloxanes) and poly(dimethylsiloxane)-co-(mercaptopropyl-methylsiloxane) components meets the component (B) of the composition as claimed, which comprise at least two sulfur-bonded hydrogen atoms.
	Regarding claims 17-19, the disclosed components (A) and (B) are also within the compositions characterized by the average formula of A1 of claims 17-19.

    PNG
    media_image2.png
    269
    609
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    528
    564
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    352
    559
    media_image4.png
    Greyscale



	Regarding the claimed component (A) which requires at least two silicon-bonded ethylenically unsaturated groups, Medina et al. (page 19, 0190, example 13; page 17, 0175, example 9; page 18, 0185, example 11) disclose that examples 17, 18, 19 comprise PDMS-Dam, where DMa is N,N-dimethylacrylamide (which comprises at least two silicon-bonded ethylenically unsaturated groups).

    PNG
    media_image5.png
    396
    575
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    298
    468
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    366
    584
    media_image7.png
    Greyscale



	Regarding the claimed component (C), a catalytic amount of a photoactivated free radical initiator, Medina et al. (page 19, 0196, example 14; page 19, 0197, example 15; page 19, 0198, example 16) disclose that examples 17, 18, 19 comprise photoinitiator (2-hydroxy-4’-hydroxyethyl-2-methylpropiophenone (IRGACURE® - 2959), which is a photoactivated free radical initiator.

    PNG
    media_image8.png
    242
    591
    media_image8.png
    Greyscale





    PNG
    media_image9.png
    243
    590
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    267
    596
    media_image10.png
    Greyscale



	Regarding claim 20, which relates component (D), a filler, Medina et al. (0102) clearly disclose that suitability of incorporating a filler into the disclosed compositions. In view of the 112 rejection set forth, the rationale set forth for the rejection is adequate, especially when claim 14 (the parent claim of claim 10) indicates that component (D) is an optional component.

    PNG
    media_image11.png
    180
    455
    media_image11.png
    Greyscale



	Regarding the recitation “as a multi-part photocurable silicone composition” of claim 21, Medina et al. (page 17, example 9; page 10, example 14; page 20, 0199, example 17; page 19, example 13; page 19, example 15; page 20, 0200, example 18) and (page 18, example 11; page 19, example 16; page 20, 0201, example 19) in examples 17, 18 and 19, clearly shows sequences of how component (A) is prepared, then the component (A) is introduced into component (C). Finally, the prepared component (A)/(C) is introduced to component (B) to produce the final compositions of claims 17-19. The disclosed sequences meet the “multi-part photocurable silicone composition” as claimed. Further, the preample of claim 21 relates to a “composition”, and the “multi-part” feature of claim 21 does not carry much weight on an invention relating to a “composition”.
	Regarding claims 10, 26, which relates to product by a process, applicant must recognize that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Applicant must recognize that the product of claims 10, 26 as written do not provide any shape or geometry of the product by claimed.

Allowable Subject Matter
9.	Claims 1-4, 7-9, 24-25 have been allowed.  
10. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of McAlpine et al. (US 2014/0257518 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although McAlpine et al. disclose a method of forming 3D article with photocurable silicone resins via a 3D printing process, layer by layer, however, there is inadequate teaching in McAlpine et al. to show that a photoactivated hydrosilylation catalyst has been used.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097. The examiner can normally be reached Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
October 5, 2021